— Appeal from a judgment of the County Court of Chemung County (Monroe, J.), rendered February 26,1982, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to attempted promoting prison contraband in the first degree in full satisfaction of a one-count indictment and was sentenced as a predicate felony offender to one and one-half to three years in prison in accordance with a negotiated plea agreement. Defendant now appeals and we affirm.
By his plea of guilty, defendant waived all nonjurisdictional defects (see, e.g., People v Quackenbush, 98 AD2d 875) and, thus, cannot now rely on a defense which might have been raised at trial (see People v Sepos, 16 NY2d 662, 663; see, also, People v Richards, 89 AD2d 1043). Defendant’s further contention that he was denied effective assistance of counsel is belied by the *674motions and other actions taken by defense counsel on defendant’s behalf which are revealed in the record (see People v Baldi, 54 NY2d 137, 147).
Judgment affirmed. Main, J. P., Casey, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.